DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
The preliminary amendment filed 08/04/21, including the Substitute Specification and pending claims 16-35, have been entered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a retraction release member…adapted to restrict movement of the retraction member relative to the housing in the proximal direction” in claim 16 and “an insertion member…adapted to hold the drug cartridge” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. This is identical to the examiner’s amendment submitted within the Notice of Allowance mailed 09/30/20. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Michael Hamlin on September 22, 2021.

The application has been amended as follows: 
Claim 16. A drug delivery device, comprising: 
a housing adapted to receive a drug cartridge with an injection needle and a stopper, wherein the drug cartridge is axially movable within the housing so as to operatively cover the injection needle within the housing or advance the injection needle beyond a distal end of the housing, 
a gas tank containing a pressurized gas arranged within the housing, the gas tank operatively connectable with an insertion cavity for moving the drug cartridge in a distal direction, a dispense cavity for moving the stopper in the distal direction and a retraction cavity for moving the drug cartridge in a proximal direction, 
a retraction member slideably arranged within the housing,
a retraction release member fixed to the housing and adapted to restrict movement of the retraction member relative to the housing in the proximal direction, 
a flexible membrane between the dispense cavity or the insertion cavity and the retraction release member, the flexible membrane being adapted to operate the retraction release member when the flexible membrane is deformed by a pressure within the dispense cavity or the insertion cavity exceeding a predetermined value allowing movement of the drug cartridge relative to the housing in the proximal direction.  

Claim 17. The drug delivery device according to claim16, comprising: 


wherein the retraction release member is fixed to the housing and adapted to engage the retraction member for restricting movement of the retraction member relative to the housing in the proximal direction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a drug delivery device comprising a gas tank containing a pressurized gas, the gas tank operatively connectable with an insertion cavity for moving the drug cartridge in a distal direction, a dispense cavity for moving the stopper in the distal direction and a retraction cavity for moving a drug cartridge in a proximal direction, a retraction release member fixed to the housing and adapted to restrict movement of a retraction member relative to the housing in the proximal direction, and a flexible membrane adapted to operate the retraction release member when the flexible membrane is deformed by a pressure within the dispense cavity or the insertion cavity exceeding a predetermined value allowing movement of the drug cartridge relative to the housing in the proximal direction in combination with the other limitations of the independent claim. 
The closest prior art of record is Jennings et al. (US 2013/0281927) and Guillermo et al. (US 2016/0361496). Jennings discloses a drug delivery device (1) comprising a drug cartridge (3) axially moveable within the housing ([0064]), a gas tank containing a pressurized gas (G) connectable with an insertion cavity for moving the drug cartridge in a distal direction and moving the stopper in the distal direction ([0062]), a retraction release member (14) fixed to the housing and adapted to restrict movement of a retraction member (10.1) relative to the housing in the proximal direction ([0053]), and a flexible membrane ([0053]); however, Jennings fails to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783